—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a home health care attendant when she reportedly informed her employer that she wished to end her current assignment to attend school. Claimant then began attending a full-time clerical and bookkeeping program and applied for unemployment insurance benefits. She also sought certification for training pursuant to Labor Law § 599. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left her employment without good cause, disapproved her application for training and charged her with an overpayment of benefits. We affirm. Voluntarily leaving one’s employment to attend school does not constitute good cause under the Labor Law (see, Matter of Kucich [Hudacs], 204 AD2d 929; Matter of Weremblewski [Hudacs], 193 AD2d 1030). To the extent that claimant’s version of the events surrounding her departure differed from that of the employer, this conflict presented a credibility issue for the Board to resolve (see, Matter of Mesidor [Sweeney], 247 AD2d 696). Claimant’s additional assertion that job-related depression contributed to her leaving was not substantiated by any medical evidence in the record (see, Matter of Ritchie [Sweeney], 243 AD2d 810).
Mikoll, J. P., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.